DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 9/30/2021, wherein claims 12, 16, 18 and 19 are cancelled and new claims 22 and 23 have been added. Claims 1-11, 13-15, 17 and 20-23 are pending. The amendment to the specification is acceptable and has been entered. 
Drawings
The drawings were received on 9/30/2021.  These drawings are acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2021 has been considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s attempts to contact Mr. Keith Fredlake to obtain authorization for this examiner’s amendment were unsuccessful. This amendment is necessary because the materials recited in claim 15 are described in the specification to be exemplary of the inorganic nanomaterial (of claim 1), not of the semiconductor nanocrystal of claim 14.
The application has been amended as follows: 
	Claim 15 is amended to depend from claim 1.
Allowable Subject Matter

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/VU A NGUYEN/Primary Examiner, Art Unit 1762